TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2022



                                      NO. 03-22-00417-CR


                                  Jason Lenderman, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.